Citation Nr: 1029302	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-32 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1986 to March 1990 
and from April 1992 to January 1993. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

In his Substantive Appeal (VA Form 9), the Veteran expressed his 
desire for a hearing before a Veterans Law Judge.  A hearing was 
scheduled for October 2007, but the Veteran did not report.  He 
has not offered an explanation for his absence or requested that 
his hearing be rescheduled.  Accordingly, the Board will review 
the appellant's case as if he withdrew his request for a hearing.  
See 38 C.F.R. § 20.704(d) (2008).  

The case was previously before the Board in October 2008, on 
which occasion it was remanded for the issuance of corrective 
notice.  The requested development has been completed to the 
extent possible and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  In a rating decision in August 1998, the RO denied service 
connection for a back disability; after the Veteran was notified 
of the adverse determination, he did not appeal the denial of the 
claim and the rating decision became final.

2.  The additional evidence presented since the rating decision 
by the RO in August 1998 does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for a 
back disability.


CONCLUSIONS OF LAW

1.  The rating decision in August 1998 by the RO, denying the 
claim of service connection for a back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating decision 
in August 1998 by the RO is not new and material, and the claim 
of service connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in March 2003, March 2006 and 
February 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In connection with a claim to reopen on new and material evidence 
and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the RO must satisfy the duty to notify with a letter defining new 
and material evidence, advising the Veteran of the reasons for 
the prior denial of the claim of service connection, and noting 
the evidence needed to substantiate the underlying claim of 
service connection.  The February 2009 letter from the RO to the 
Veteran satisfied this requirement.  This was followed by a 
readjudication in the March 2010 Supplemental Statement of the 
Case (SSOC).  Accordingly, any notice timing error did not affect 
the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal and has not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist have 
prejudiced the Veteran in the adjudication of his appeal.  
Therefore, the Board finds that the RO has satisfied the duty to 
notify and the duty to assist and will proceed to the merits of 
the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a 
back disability.  In general, service connection will be granted 
for a disability resulting from an injury or disease incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases when the disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection will 
result.

The Veteran's claim of entitlement to service connection for a 
back disability, filed through his representative in June 1998, 
was previously considered and denied by the RO in an August 1998 
rating decision, which found that the Veteran's claimed condition 
existed prior to service and that there was no objective evidence 
of a worsening of that condition during service.  The Veteran was 
notified of that decision and of his appellate rights in an 
August 1998 letter, but he did not appeal.  Accordingly, that 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In February 2003 the Veteran filed to reopen his claim of 
entitlement to service connection for a low back disability.  The 
RO issued a rating decision in July 2003 finding that no new and 
material evidence had been presented and declining to reopen the 
Veteran's claim.  The Veteran submitted a Notice of Disagreement 
(NOD) with that decision in April 2004.  In July 2004 the RO 
issued a Statement of the Case (SOC), and the Veteran filed a 
Substantive Appeal in August 2004.  In October 2008 the Veteran's 
claim first came before the Board.  The claim was remanded in 
order to provide the Veteran with corrective notice.  The 
requested development has been completed to the extent possible 
and no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly the Veteran's claim is once again before the Board.  

As a preliminary matter, the Board notes that regardless of how 
the RO ruled on the question of reopening, the Board as the final 
fact finder within VA, must initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened and the 
VA may then proceed to the merits of the claim on the basis of 
all the evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the August 1998 rating decision 
became final consists of VA treatment records and written 
statements from the Veteran.  The VA treatment records do not 
indicate any current treatment for a back disability.  Written 
statements submitted by the Veteran in April 2004 and August 2004 
state that the Veteran believes that his claim should be granted 
based on a review of his service treatment records.  

At the time of the August 1998 rating decision the Veteran's 
service treatment records were of record, as well as numerous 
other post-service treatment records.  Based on this evidence, 
the RO denied the claim of entitlement to service connection for 
a back disability on the basis that it preexisted service and was 
not permanently aggravated by military service.

The evidence submitted by the Veteran since the August 1998 
rating decision does not contain any competent evidence 
demonstrating in-service aggravation of the Veteran's preexisting 
back disability, which was the missing element of the claim in 
August 1998.    

Therefore, while the evidence submitted by the Veteran is new, in 
that it was not of record at the time of the August 1998 rating 
decision, it is not material.  It does not raise a reasonable 
possibility of substantiating the Veteran's claim.   Accordingly, 
the Board must conclude that new and material evidence has not 
been submitted to reopen the previously denied claim.


ORDER

New and material evidence not having been submitted, the claim of 
entitlement to service connection for a back disability remains 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


